Citation Nr: 0920970	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected anxiety reaction with personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the Veteran's 30 
percent disability rating for service-connected anxiety 
reaction with personality disorder.  

In the Veteran's July 2007 claim, at his September 2007 VA 
examination and in his May 2009 Written Brief Presentation, 
through his representative, he indicated that he was unable 
to work due to his service-connected anxiety reaction with 
personality disorder.   The Board views this statement as an 
inferred claim for a total disability compensation rating 
based on individual unemployability (TDIU), and as such is 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the Veteran's 
anxiety reaction with personality disorder has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
disturbances of motivation and mood, disturbances, poor 
insight and judgment, inappropriate behavior, difficulty 
understanding complex ideas, social isolation, high anxiety 
and difficulty in establishing and maintaining effective work 
and social relationships and Global Assessment of Functioning 
(GAF) scores of 50 and 65, with the most accurate score at 
50, reflecting serious symptoms or any serious impairment in 
social, occupational or school functioning. 

2.  The Veteran's anxiety reaction with personality disorder 
is not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 50 percent, but no 
higher, for service-connected anxiety reaction with 
personality disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R.  §§ 
3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in August 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

The Board acknowledges that the August 2007 letter sent to 
the Veteran does not meet the requirements of Vazquez-Flores 
and are not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
Veteran was provided with correspondence regarding what was 
needed to support his claim for increase.  Specifically, a 
December 2007 statement of the case provided the Veteran with 
the criteria necessary for entitlement to higher disability 
ratings for his status post bunionectomy of the right foot.  
Moreover, in his September 2007 VA examination, the Veteran 
was prompted to inform the examiner how his service-connected 
psychiatric disorder symptoms affected his employment and 
daily life.  In addition, the August 2007 letter stated that 
a claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  Finally, in the August 
2007 letter, the Veteran was given examples of the types of 
lay and medical evidence that would substantiate his claim 
and was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez-Flores do not affect the essential fairness of the 
adjudication. For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, 
Social Security records and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in September 2007.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claim, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C.A. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran has contended that his service-connected anxiety 
reaction with personality disorder is more severe than is 
reflected by his current 30 percent disability rating and 
that he therefore warrants a higher rating.  

The Veteran's service-connected anxiety reaction with 
personality disorder is rated under Diagnostic Code 9400, 
pertaining to generalized anxiety disorder.  Diagnostic Code 
9400 is to be rated under the General Rating Formula for 
Mental Disorders, and provides that a 30 percent disability 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(such as retention of only highly learned material, 
forgetting to complete tasks), impaired judgment or abstract 
thought, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  A GAF score in the range of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

An October 2006 VA psychiatry outpatient note shows that the 
Veteran was saddened over the death of his wife.  He was 
anxious and slept approximately six hours per night.  His 
appetite was fair and his memory was intact to all spheres.  
His affect was appropriate, his mood was anxious but 
pleasant, his thought process was linear and his thought 
content was normal.  He had no suicidal or homicidal 
ideation.  His insight and judgment were poor.  The examiner 
diagnosed generalized anxiety disorder and assigned a GAF 
score of 65.  

A September 2007 VA examination report shows that the Veteran 
had no apparent cyclic mood disorder.  He denied feeling 
depressed, but, in terms of anxiety, he indicated that he got 
so nervous he dreaded every day.  Upon examination, he was 
clean, neatly groomed and appropriately dressed.  His speech 
was unremarkable and spontaneous, his affect was normal, his 
mood was labile, and his attention was intact.  He was 
oriented to time, place and person.  His thought process was 
rambling, and his thought content was unremarkable.  He had 
no hallucinations.  He denied suicidal or homicidal ideation.  
The Veteran did not have obsessive or ritualistic behavior or 
panic attacks, had good impulse control and had no episodes 
of violence.  In terms of his judgment, he understood the 
outcome of his behavior.  His intelligence was below average.  
With regard to his insight, he understood that he had a 
problem.  He reported that he had been sleeping in a chair 
since his wife died but denied that this had any impact on 
his day time activities.  The examiner noted that the only 
problem with activities of daily living caused by his 
service-connected anxiety disorder was a moderate problem 
with household chores.  He indicated that he paid two people 
from his church to complete these chores for him.  In terms 
of inappropriate behavior, the Veteran was inappropriately 
apologetic through out the interview.  The Veteran did not 
interpret proverbs appropriately, taking the concrete 
interpretation.  His remote and recent memory was normal and 
his immediate memory was slightly impaired.  There was no 
objective evidence of memory impairment.  The examiner noted 
that the signs and symptoms of his mental disorder did not 
result in deficiencies in his judgment, thinking, family 
relations, work, mood or school.  He was relatively socially 
isolated since the death of his wife.  He reported that he 
had difficulty holding down a job.  The examiner noted that 
anxiety appeared to be the primary issue in term of the 
Veteran's inability to work.  The Veteran was diagnosed with 
generalized anxiety disorder and was assigned a GAF of 50.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board notes that, pursuant to 38 C.F.R. § 4.2, different 
examiners will not describe the same disability in the same 
language.  It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  Following this 
tenet, we must reconcile all the evidence into a consistent 
picture to reflect each element of disability.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Veteran's symptoms, taking into account his treatment 
history and his assessed GAF scores on recent examination, 
are consistent with a finding compatible with a 50 percent 
disability rating; that is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: disturbances of motivation and mood, sleep 
disturbances, poor insight and judgment, inappropriate 
behavior, difficulty understanding complex ideas, social 
isolation, high anxiety and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Veteran's GAF scores have been 65 and 50 throughout the 
appeals period.  However, the September 2007 VA examiner gave 
the most thorough examination and assigned a GAF score of 50, 
reflecting serious symptoms or any serious impairment in 
social, occupational or school functioning, such as being 
unable to keep a job. 

The Veteran's disability picture falls within the criteria 
for a 50 percent rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 70 
percent for his service-connected anxiety reaction with 
personality disorder.  Significantly, the evidence of record 
is totally devoid of any report of obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances or an inability to establish and 
maintain effective relationships as to warrant a 70 percent 
evaluation for anxiety reaction with personality disorder.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 50 percent at this 
time.  38 U.S.C.A. § 5107 (West 2002).

In reaching this decision, the Board considered whether the 
Veteran's service-connected anxiety reaction with personality 
disorder, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the Veteran's service-connected anxiety reaction 
with personality disorder, as to render impractical the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

In reaching this determination, the Board notes that there is 
no evidence that the Veteran's anxiety reaction with 
personality disorder has been persistently more severe than 
the extent of disability contemplated under the assigned 
rating at any time during the period of this appeals period.  
Hart, supra


ORDER

A disability rating of 50 percent for anxiety reaction with 
personality disorder is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


